(2006)
CREDIT SUISSE FIRST BOSTON LTD.
v.
GLEN BILLING, ET AL.
No. 05-1157
Supreme Court of United States.
December 7, 2006.

The motion of NYSE Group, Inc. for leave to file a brief as amicus curiae is granted. The motion of National Association of Securities Dealers, Inc. for leave to file a brief as amicus curiae is granted. The motion of Securities Industry Association, et al. for leave to file a brief as amici curiae is granted. The petition for a writ of certiorari is granted. The Chief Justice took no part in the consideration or decision of these motions and this petition.